Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Glasgow on 2 June 2022.
The application has been amended as follows: 
	IN THE CLAIMS:
	
Claims 3, 8 and 9 are cancelled.
Claim 1 is amended as follows:
1. (currently amended) A method of coating a surface with a gold nanoparticle for biological analysis of a cell, comprising the steps of:
a. cleaning said surface with an oxidizing acid
b. treating said cleaned surface with 3-mercaptopropyltrimethoxysilane
C. coating said treated surface with said nanoparticle comprising a step of adding a dispersion to said surface, wherein said dispersion comprises said nanoparticle and has a pH between 8 and 10; and
d. growing said cell on said surface coated with said nanoparticle.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The pending 103 rejection over Kalies in view of Bhat teaches varying pH of a gold nanoparticle solution used to coat an organosilane-treated surface in the range of 8-10 to modulate the surface density of nanoparticles on the surface where the organosilane is an amino-terminal species (e.g., APTES or APTMS) and the change in pH modulates electrostatic binding between Au and NH3+ groups.  The instant claim amendments recite that the organosilane is a mercapto-terminal species (MPTMS).  As evidenced by Zhang et al., Sensors 12.3 (2012): 2729-2741, binding between gold nanoparticles and MPTMS is non-electrostatic in nature (Zhang, p. 2739, 1st ¶; Fig. 4 and associated text).  Thus, it would not have been obvious in light of the cited art (or the prior art as a whole) to perform the claimed combination of steps, including coating an MPTMS surface with a gold nanoparticle dispersion having a pH of 8-10, followed by growing cells on said surface (which typically occurs at pH <8). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2 and 4-7 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J YAMASAKI/             Primary Examiner, Art Unit 1657